      Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

JOEL GONZALEZ LOPEZ,                    §
Individually And As Personal            §
Representative of the Estate of         §
Jose Alberto Gonzalez Rodriguez,        §
DECEASED and PATRICIA                   §
GUADALUPE RODRIGUEZ,                    §
Individually                            §
              Plaintiffs                §
                                        §
VS                                      §                   C.A. NO. 1:17-CV-00231
                                        §
WILLACY COUNTY, TEXAS and               §
LARRY SPENCE, in his Individual         §
And Official Capacity as Willacy County §
Sheriff,                                §
              Defendant                 §


     INDIVIDUAL DEFENDANT LARRY SPENCE’S RULE 12 MOTION TO DISMISS
            FOR FAILURE TO STATE A CLAIM AND ALTERNATIVELY,
                 MOTION FOR JUDGMENT ON THE PLEADINGS
       =============================================================

May It Please The Court:
        NOW COMES DEFENDANT LARRY SPENCE IN HIS INDIVIDUAL AND OFFICIAL
CAPACITY AS WILLACY COUNTY SHERIFF, (hereafter “SHERIFF SPENCE”) and files this
Motion pursuant to Rules 12(b)(6) and alternatively Rule 12(c) and the controlling precedent set
forth below.
           NATURE & STATEMENT & RELEVANT PROCEDURAL HISTORY
1.      Plaintiffs filed their Original Complaint on November 10, 2017, which is the live pleading
in this case. Dkt. 1.
2.      Jose Alberto Gonzalez (hereafter “decedent”) was a federal inmate who was housed in the
Willacy County Jail by the United States Marshal Service while awaiting criminal court
proceedings in federal court. Dkt. 1 ¶ 3.11. The complaint alleges that on 07/17/2015, the decedent
plead guilty to a violation of Title 8 of the United States Code sections 1326(a) and 1326(b)
however, his federal sentencing hearing was ultimately reset to 01/13/2016. Dkt. 1 ¶ 3.12. The


Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                                  -1-
         Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 2 of 9



complaint further alleges that while in custody at the Willacy County Jail, on 01/01/2016, the
decedent passed away from heart related complications to which the official cause of death was
listed as myocarditis. Dkt. 1 ¶ 3.35. Plaintiffs plead that the decedents complications began earlier
in the night and allege that the decedent was denied medical care. Id. at ¶ 1.
3.        Plaintiffs in this lawsuit are Joel Gonzalez Lopez individually and as Personal
Representative of the Estate of Jose Alberto Gonzalez (“Decedent”), and Patricia Guadalupe
Rodriguez. Plaintiffs bring claims against Willacy County, Texas and Sheriff Larry Spence
(“Sheriff Spence) individually and officially as Willacy County Sheriff, under 42 U.S.C. 1983 for
alleged violations of civil rights pursuant to the Fifth, Eighth, and Fourteenth Amendments. Dkt.
1 ¶ 1.
4.        All claims filed against Sheriff Spence must be dismissed as they are official capacity
claims and therefore duplicative of the claims brought against the County. Alternatively, Sheriff
Spence is entitled to qualified immunity as set forth below.

                      MOTIONS FOR RULE 12 DISMISSAL STANDARD
5.        Despite the length of Plaintiffs’ Complaint, and factual detail, the instrument as a whole
nevertheless does not properly state causes of action against the Sheriff. Sheriff Spence hereby
requests that the Court dismiss Plaintiffs’ complaint and the causes of action against him whether
brought in his individual or official capacity pursuant to FRCP 12(b)(6) and/or Rule 12(C).
6.        A motion to dismiss for failure to state a claim upon which relief can be granted tests the
formal sufficiency of the statement of claim for relief in plaintiff’s complaint. Doe Hillsboro ISD,
81 F.3d 1395, 1401 (5th Cir.1996). A motion to dismiss under FRCP 12(b)(6) is not appropriate
unless the plaintiff’s pleadings on their face show, beyond doubt, that the plaintiff cannot prove
any set of facts that would entitle it to relief. Medina-Claudio v. Rodriguez-Mateo, 292 F.3d 31,
34 (1st Cir.2002); Hickey v. O’Bannon, 287 F.3d 656, 657 (7th Cir.2002). The issue is not whether
the plaintiff will ultimately prevail but whether the Plaintiff can offer evidence to support its
claims. Doe, 81 F.3d at 1401. Dismissal is proper if the complaint lacks an allegation regarding a
required element necessary to obtain relief. Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th
Cir. 1995). Conclusory allegations or legal conclusions masquerading as factual conclusions will
not suffice to prevent a motion to dismiss. Fernandez–Montes v. Allied Pilots Ass'n, 987 F.2d 278,
284 (5th Cir.1993).



Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                                    -2-
      Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 3 of 9



7.      Lastly, a motion for judgment on the pleadings under FRCP 12(c) is subject to the same
standard as a motion to dismiss under FRCP 12(b)(6). Ackerson v. Bean Dredging LLC, 589 F3d
196, 209 (5th Cir. 2009). Under Rule 12(b)(6), the Court must “construe the plaintiff’s complaints
in the light most favorable to them, accepting all well-pleaded facts as true.” Ferrer v. Chevron
Corp., 484 F.3d 776, 780 (5th Cir. 2007). In order to survive a Rule 12(c) or Rule 12(b)(6) Motion
to Dismiss “the complaint must contain either direct allegations on every material point necessary
to sustain a recovery . . .or contain allegations from which an inference fairly may be drawn that
evidence on these material points will be introduced at trial.” Rios v. City of Del Rio, Tex., 444
F.3d 417, 420-21 (5th Cir. 2006). A statement of facts that merely creates a suspicion that the
pleader might have a right of action is insufficient. Id. “Dismissal is proper if the complaint lacks
an allegation regarding a required element necessary to obtain relief,” and the court is not required
to “conjure up unpled allegations or construe elaborately arcane scripts” to save a complaint. Id.
8.      Both the factual and alleged legal assertions are insufficient for purposes of pleading
requirements in a number of ways, as more fully pointed out below.
                                 ARGUMENT & AUTHORITIES
A.      All Claims Made Against Defendant Sheriff Spence Are Official Capacity Claims And
        Should Therefore Be Dismissed. Alternatively, Defendant Sheriff Spence Is Entitled
        To Dismissal Based On Qualified Immunity.
9.      Plaintiffs’ attempt to sue Sheriff Spence in both his individual and official capacity as the
Willacy County Sheriff. Dkt. 1. While Sheriff Spence is entitled to dismissal based on qualified
immunity Plaintiffs fail to state a claim against him either in his official or individual capacity.
Additionally, Plaintiffs’ official capacity claims against Sheriff Spence must be dismissed as they
are treated as claims against Willacy County and therefore duplicative.
10.     With respect to official capacity claims, it is well established law that a suit against a
government official for actions taken under the color of law, “generally represent only another
way of pleading an action against an entity of which an officer is an agent.” Monell v. Dep't of Soc.
Servs. of City of New York, 436 U.S. 658, 691 (1978); also see Hafer v. Melo, 502 U.S. 21, 25
(1991). “An official-capacity suit is, in all respects other than name, to be treated as a suit against
the entity. It is not a suit against the official personally, for the real party in interest is the entity.
Goodman v. Harris Cnty., 571 F.3d 388, 395 (5th Cir. 2009). “Thus, an official-capacity suit is, in
all respects other than name, to be treated as a suit against the entity. It is not a suit against the
official personally, for the real party in interest is the entity.” Id.; Kentucky v. Graham, 473 U.S.


Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                                          -3-
      Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 4 of 9



159, 166, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985). The Fifth Circuit has held it appropriate to
dismiss claims against officers in their official capacities when the “allegations duplicate claims
against the respective governmental entities themselves.” Castro Romero v. Becken, 256 F.3d 349,
355 (5th Cir. 2001).
11.     First and foremost, Plaintiffs fail to identify which claims are brought against Sheriff
Spence in his official capacity and which are brought against him in his individual capacity. 1 Dkt.
1. Even without the capacity labels, the facts and causes of action as pled by the Plaintiffs make it
undeniably clear that Plaintiffs intend only to bring official capacity claims against Sheriff Spence.
Id. Everywhere in the complaint Sheriff Spence is sued as an individual defendant he is being sued
in his official capacity as the Willacy County Sheriff for actions and duties performed in that role.
Id. Additionally, in every cause of action where the Sheriff is sued the County is a co-defendant
and the allegations brought against both are interchangeable and duplicative. Id. at ¶¶ 4.9-4.34.
Because all claims made against Sheriff Spence are official capacity only claims, they duplicate
the claims made against the County Defendant and must therefore be dismissed with prejudice.
12.     Alternatively, Sheriff Spence asserts his qualified immunity from suit and from liability
from any and all of Plaintiffs claims. Sheriff Spence is the Willacy County Sheriff and was at all
times operating within the scope of his employment and entitled to protection from suit under the
doctrine of qualified immunity. “Texas law of official immunity is substantially the same as federal
qualified immunity law.” Wren v. Towe, 130 F.3d 1154, 1160 (5th Cir. 1997). Qualified immunity
is “an immunity from suit rather than a mere defense to liability…it is effectively lost if a case is
erroneously permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511 (1985). In addressing the
purpose behind the qualified immunity doctrine the Supreme Court has stated, “We have made
clear that the driving force behind creation of the qualified immunity doctrine was a desire to
ensure that insubstantial claims against government officials will be resolved prior to discovery,”
Person v. Callahan, 555 U.S. 223 (2009).
13.     In determining whether a governmental official is entitled to qualified immunity protection
the court uses a two-step process. “We determine whether the plaintiff has alleged the violation of
a clearly established constitutional right. If so, we then decide if the defendant’s conduct was
objectively reasonable.” Nerren v. Livingston Police Dept., 86 F.3d 469, 473 (5th Cir. 1996). In


1
  Plaintiffs only reference “official capacity” or “individual capacity” three times in their lawsuit: the caption,
introductory paragraph, and section entitled “parties.” Dkt. 1.


Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                                                 -4-
      Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 5 of 9



order to determine whether this two-prong threshold has been met the Plaintiff must plead these
facts in the complaint.
14.    A Section 1983 complainant must support his claim with specific facts demonstrating a
constitutional deprivation and may not simply rely on conclusory allegations.             Specifically
focusing on the conduct which caused his injury, Plaintiff must allege facts that, if proven, would
show that a public official violated his statutory or constitutional rights. Callis v. Sellars, 931
F.Supp. 504, 517 (S.D. Tex. 1996). Furthermore, “[t]o state a cause of action under Section 1983,
the Plaintiff must allege facts reflecting the defendant’s participation in the alleged wrong,
specifying the personal involvement of each Defendant.” Jolly v. Klein, 923 F.Supp. 931, 943
(S.D. Tex. 1996) (emphasis added) (citing Murphy v. Keller, 950 F.2d 290, 292 (5th Cir. 1992)).
The heightened pleading requirements are particularly important when the claims are directed
against supervisory defendants or elected officials. Because vicarious liability does not apply in
§1983 actions, Plaintiff must demonstrate facts that directly tie the individually named supervisory
or elected defendants into the alleged constitutional violation. See Thompkins vs. Belt, 828 F.2d
298, 304 (5th Cir. 1987).
15.    There is no question from Plaintiffs’ complaint that Sheriff Spence is entitled to qualified
immunity. Plaintiffs futilely attempt to waive Sheriff Spence’s qualified immunity through
vicarious liability and the improper application of a negligence standard. Id. Specifically, Plaintiffs
attempt to rewrite the definition of deliberate indifference by applying a negligence standard and
stating that the Sheriff is deliberately indifferent because he “must have drawn the inference that
a non-medically trained jailer would misdiagnose medical emergencies.” Id. at 4.14, and 4.40
(emphasis added).
16.    Negligence however, does not constitute deliberate indifference. “Deliberate indifference
is an extremely high standard to meet.” Domino v. Tex. Dep't of Criminal Justice, 239 F.3d 752,
756 (5th Cir. 2001). A prison official displays deliberate indifference only if he (1) “knows that
inmates face a substantial risk of serious bodily harm” and (2) “disregards that risk by failing to
take reasonable measures to abate it.” Gobert, 463 F.3d at 346 (quoting Farmer, 511 U.S. at 847,
114 S.Ct. 1970). Medical treatment that is merely unsuccessful or negligent does not constitute
deliberate indifference, “nor does a prisoner's disagreement with his medical treatment, absent
exceptional circumstances.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006); see
also Farmer v. Brennan, 511 U.S. 825, 844 (1994) (“[P]rison officials who actually knew of a


Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                                      -5-
       Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 6 of 9



substantial risk to inmate health or safety may be found free from liability if they responded
reasonably to the risk, even if the harm ultimately was not averted.”). Rather, an inmate “must
show that the officials ‘refused to treat him, ignored his complaints, intentionally treated him
incorrectly, or engaged in any similar conduct that would clearly evince a wanton disregard for
any serious medical needs. Arenas v. Calhoun, No. 18-50194, 2019 WL 1870686, at *3 (5th Cir.
Apr. 26, 2019).
17.      Not only are the allegations against Sheriff Spence overwhelmingly vague and attenuated,
Sheriff Spence had no personal involvement whatsoever with the incident that forms the basis of
the Plaintiffs’ complaint and Plaintiffs’ own pleading confirms this. Dkt. 1. Plaintiffs specifically
plead twice that Sheriff Spence was not involved with the death of the Plaintiff: “Although Sheriff
Spence was not actually involved on the morning of the death at the jail…”; “The Supervisory
Defendants (Willacy County and its Sheriff), while not personally engaged on the night of Mr.
Gonzalez-Rodriguez’s death…” Dkt. 1 ¶¶ 4.12, and 4.38. Additionally, the complaint alleges no
facts whatsoever to show that Sheriff Spence had any personal knowledge of, involvement with,
or interaction with the decedent prior to, during, or after his death. Dkt. 1. Finally, Plaintiffs’ plead
no facts that Sheriff Spence, had knowledge that the decedent had a heart condition or any other
medical condition prior to his death. Id. Subjective awareness on the part of Sheriff Spence is a
pleading requirement for individual liability against him. By their own admission, Plaintiffs cannot
meet this requirement. Dkt. 1 ¶¶ 4.12, and 4.38.
18.      Plaintiffs instead attempt to overstretch the subjective awareness requirement by alleging
that the Sheriff wrote a policy that did not sufficiently provide for adequate medical care. Dkt. 1.
Notwithstanding, Plaintiffs allege that the Sheriff wrote this policy “Pursuant to his duty under the
Texas Local Government Code.” Id. at 3.5 (emphasis added). Taking Plaintiffs’ pleading as true,
if the Sheriff did in fact write the policy pursuant to his duty under the statute, any claim regarding
that policy would be an official capacity claim and therefore duplicative of the 1983 claim against
the County. In any case, Plaintiffs plead no facts to allege that Sheriff Spence wrote the policy
with the subjective intent of denying inmates proper medical care and offer nothing more than
speculatory conclusions and allegations of negligence to support the allegation that Sheriff Spence
knew the policy was deficient in that regard. 2 Id. at 3.5 (emphasis added). Alleging that “the


2
  While Plaintiffs make vague allegations as to other facilities that experienced riots, Plaintiffs admit in their own
pleadings that the “facility was managed in a different way---by a private prison management entity.” Id. at § 4.17.


Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                                                    -6-
       Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 7 of 9



Sheriff must have drawn the inference” is not sufficient to establish or even plead subjective
awareness and therefore, Plaintiffs cannot show deliberate indifference.
19.      For all of the aforementioned reasons, all claims made against Sheriff Spence individually
are official capacity claims and should be dismissed against him for failure to state a claim.
Alternatively, Sheriff Spence is clearly entitled to qualified immunity and as such, all of Plaintiffs’
claims against him should be dismissed with prejudice for failure to state a claim.
                                         CONCLUSION & PRAYER
         THEREFORE, based on any one or more of the foregoing reasons, DEFENDANT LARRY
SPENCE IN HIS INDIVIDUAL AND OFFICIAL CAPACITY AS WILLACY COUNTY
SHERIFF hereby request that the Court dismiss all of Plaintiffs’ claims against Sheriff Spence for
failure to state a viable claim for relief under FRCP 12(b)6; for judgment on the pleadings under
FRCP 12(c).
         Defendant Sheriff Spence further request such other and further relief to which they may
show themselves to be justly entitled, at law and in equity.

         SIGNED on the 21st day of May 2019.




The rest of Plaintiffs’ complaint alleges random unexplained deaths occurring at these other facilities which were
admittedly not even managed by Sheriff Spence. Dkt. 1. All of the allegations made as to other facilities are therefore
clearly irrelevant to the instant case and cannot be considered with respect to addressing Sheriff Spence’s assertion of
qualified immunity.


Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                                                      -7-
      Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 8 of 9



                                              Respectfully submitted,

                                       By:    Ricardo J. Navarro
                                              RICARDO J. NAVARRO
                                              Attorney In Charge
                                              State Bar No. 14829100
                                              So. District ID No. 5953
                                              rjnavarro@rampage-rgv.com
                                              DENTON NAVARRO ROCHA
                                              BERNAL & ZECH
                                              A Professional Corporation
                                              701 E. Harrison Ste 100
                                              Harlingen, Texas 78550
                                              956/421-4904
                                              956/421-3621
                                              COUNSEL FOR DEFENDANTS WILLACY
                                              COUNTY, TEXAS AND LARRY SPENCE, IN
                                              HIS INDIVIDUAL AND OFFICIAL
                                              CAPACITY AS WILLACY COUNTY
                                              SHERIFF

                                       By:    John-Michael W. Hayward
                                              JOHN-MICHAEL W. HAYWARD
                                              Associate Attorney
                                              State Bar No. 24087693
                                              So. District ID No. 2338770
                                              jmhayward@rampage-rgv.com
                                              DENTON NAVARRO ROCHA
                                              BERNAL & ZECH
                                              A Professional Corporation
                                              701 E. Harrison Ste 100
                                              Harlingen, Texas 78550
                                              956/421-4904
                                              956/421-3621
                                              COUNSEL FOR DEFENDANTS WILLACY
                                              COUNTY, TEXAS AND LARRY SPENCE, IN
                                              HIS INDIVIDUAL AND OFFICIAL
                                              CAPACITY AS WILLACY COUNTY
                                              SHERIFF




Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                   -8-
      Case 1:17-cv-00231 Document 24 Filed on 05/21/19 in TXSD Page 9 of 9



                                 CERTIFICATE OF SERVICE
        I certify that a true copy of this document has been served in accordance with one or more
of the authorized methods for service of process contained in the Federal Rules of Civil Procedure
on the persons or parties identified below on the on this the 21st day of May 2019.


       Ed Stapleton                                         Via E-Filing Method
       STAPLETON & STAPLETON
       2401 Wildflower Dr., Ste. C
       Brownsville, Texas 78526
       Email: ed@ed-stapleton.com
       COUNSEL FOR PLAINTIFF

       Michael Gonzalez
       Law Office of Michael Gonzalez
       100 E. Van Buren St.
       Brownsville, Texas 78520
       Email: law@michaelgonzalezfirm.com
       COUNSEL FOR PLAINTIFF

       Ben R. Neece
       Law Office of Ben R. Neece
       100 E. Van Buren St.
       Brownsville, Texas 78520
       Email; ben@benneece.com
       COUNSEL FOR PLAINTIFF


                                              John-Michael W. Hayward
                                              RICARDO J. NAVARRO
                                              JOHN-MICHAEL W. HAYWARD




Individual Defendant Sheriff Larry Spence’s
Rule 12 Motion to Dismiss                                                                  -9-
